UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended April 29, 2012 Commission file number 000-25349 HOOKER FURNITURE CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-0251350 (State or other jurisdiction of incorporation or organization) (IRS employer identification no.) 440 East Commonwealth Boulevard, Martinsville, VA24112 (Address of principal executive offices, zip code) (276) 632-0459 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer ¨ Accelerated filer x Non-accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of June 1, 2012 Common stock, no par value (Class of common stock) (Number of shares) Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Information 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 6. Exhibits 23 Signature 24 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, including share data) (Unaudited) April 29, January 29, Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $1,442 and $1,632, respectively Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Intangible assets Cash surrender value of life insurance policies Other assets Total assets $ $ Liabilities and Shareholders' Equity Current Liabilities Trade accounts payable $ $ Accrued salaries, wages and benefits Other accrued expenses Accrued dividends Total current liabilities Deferred compensation Total liabilities Shareholders' equity Common stock, no par value, 20,000 shares authorized, 10,793 and 10,782shares issued and oustanding on each date, respectively Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Thirteen Weeks Ended April 29, May 1, Net sales $ $ Total cost of sales Gross profit Selling and administrative expenses Operating income Other income, net 44 54 Income before income taxes Income tax expense Net income $ $ Earnings per share Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted Cash dividends declared per share $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) For the Thirteen Weeks Ended April 29, May 1, Net Income $ $ Other comprehensive income: Amortization of actuarial gain net of tax of $6 and $30, respectively (9 ) ) Adjustments to net periodic benefit cost (9 ) ) Comprehensive Income $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Thirteen Weeks Ended April 29, May 1, Cash flows from operating activities Cash received from customers $ $ Cash paid to suppliers and employees ) ) Income taxes (paid) / received, net ) Interest (paid) / received, net (8 ) 23 Net cash provided by operating activities Cash flows from investing activities Purchase of property, plant and equipment ) ) Proceeds received on notes issued for the sale of property, plant and equipment 9 6 Proceeds from the sale of property and equipment 30 3 Premiums paid on company-owned life insurance ) ) Net cash used in investing activities ) ) Cash flows from financing activities Cash dividends paid ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents $ $ Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Reconciliation of net income to net cash provided by operating activities: Net income $ $ Depreciation and amortization Non-cash restricted stock awards and performance grants 58 ) Provision for doubtful accounts Restructuring credit - ) Deferred income taxes 5 ) (Gain) on disposal ofproperty ) (3 ) (Gain) on insurance policies ) - Changes in assets and liabilities: Trade accounts receivable ) Inventories Prepaid expenses and other current assets ) Trade accounts payable ) Accrued salaries, wages, and benefits ) ) Accrued income taxes Other accrued expenses ) Deferred compensation (6 ) Net cash provided by operating activties $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 6 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollar and share amounts in tables, except per share amounts, in thousands unless otherwise indicated) (Unaudited) For the Thirteen Weeks Ended April 29, 2012 1.Preparation of Interim Financial Statements The condensed consolidated financial statements of Hooker Furniture Corporation and subsidiaries (referred to as “we,” “us,” “our,” “Hooker” or the “Company”) have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”).In the opinion of management, these statements include all adjustments necessary for a fair statement of the results of all interim periods reported herein.All such adjustments are of a normal recurring nature.Certain information and footnote disclosures prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) are condensed or omitted pursuant to SEC rules and regulations.However, we believe that the disclosures made are adequate for a fair presentation of our results of operations and financial position.Operating results for the interim periods reported herein may not be indicative of the results expected for the fiscal year.These financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in our annual report on Form 10-K for the fiscal year ended January 29, 2012. The preparation of financial statements in conformity with GAAP requires us to make estimates and assumptions that affect both the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from our estimates. The financial statements contained herein are being filed as part of a quarterly report on Form 10-Q covering the thirteen-week period (also referred to as “three months,” “three-month period,” “quarter,” “first quarter” or “quarterly period”) that began January 30, 2012 and ended on April 29, 2012.These financial statements also include the thirteen-week period that began January 31, 2011 and ended on May 1, 2011. References in these notes to the condensed consolidated financial statements of the Company to: § the 2013 fiscal year and comparable terminology mean the fiscal year that began January 30, 2012 and will end February 3, 2013; and § the 2012 fiscal year and comparable terminology mean the fiscal year that began January 31, 2011 and ended January 29, 2012. 2. Inventories April 29, January 29, Finished furniture $ $ Furniture in process Materials and supplies Inventories at FIFO Reduction to LIFO basis ) ) Inventories $ $ 7 Table of Contents 3.Property, Plant and Equipment April 29, January 29, Computer software and hardware $ $ Buildings and land improvements Machinery and equipment Leasehold improvements Furniture and fixtures Other Total depreciable property at cost Less accumulated depreciation Total depreciable property, net Land Construction in progress Property, plant and equipment, net $ $ Leasehold improvements increased $1.8 million to $2.6 million at April 29, 2012, due to the capitalization ofimprovements to our new High Point, NC showroom during the fiscal 2013 first quarter. 4.Intangible Assets April 29, January 29, Non-amortizable Intangible Assets Trademarks and trade names - Bradington-Young $ $ Trademarks and trade names - Sam Moore Total trademarks and tradenames 5.Accounts Receivable April 29, January 29, Trade accounts receivable $ $ Receivable from factor Allowance for doubtful accounts ) ) Accounts receivable $ $ “Receivable from factor” represents amounts due with respect to factored accounts receivable. We factor substantially all of our domestically produced upholstery accounts receivable without recourse to us. Under our factoring agreement, invoices for domestically produced upholstery products are generated and transmitted to our customers, with copies to the factor on a daily basis, as products are shipped to our customers.The factor collects the amounts due and remits collected funds, less factoring fees, to us semi-weekly. We retain ownership of the accounts receivable until the invoices are 90 days past due. At that time, the factor pays us the net invoice amount, less factoring fees, and takes ownership of the accounts receivable. The factor is then entitled to collect the invoices on its own behalf and retain any subsequent remittances. The invoiced amounts are reported as accounts receivable on our condensed consolidated balance sheets, generally when the merchandise is shipped to our customer until payment is received from the factor. A limited number of our domestically produced upholstery accounts receivable are factored with recourse to us. The amounts of these receivables at April 29, 2012 and January 29, 2012 were $166,000 and $135,000, respectively. If the factor is unable to collect the amounts due, invoices are returned to us for collection. We include an estimate of potentially uncollectible receivables in our calculation of our allowance for doubtful accounts. 8 Table of Contents 6Earnings Per Share Since 2006, we have issued restricted stock awards to non-employee members of the board of directors under our stock incentive plan and expect to continue to make these awards annually.These awards vest if the director continuously serves on the board through a three-year service period and may vest earlier upon certain events specified in the plan. In both fiscal 2012 and the fiscal 2013 first quarter, we awarded time-based restricted stock units (RSUs) to certain executive employees.Each RSU entitles the executive to receive one share of the Company’s common stock if he remains continuously employed with the Company through the end of a three-year service period. The RSUs may be paid in shares of the Company’s common stock, cash, or both, at the discretion of our compensation committee. Unlike the restricted stock awards made to our non-employee directors, the shares of our common stock that may be issued under these RSUs will not be issued until the vesting period has elapsed. The RSU grantee is not entitled to receive dividends on, or vote, these shares during the vesting period. However, both our unvested restricted stock awards and shares issued under unvested RSUs are considered when computing diluted earnings per share. As of April 29, 2012 and January 29, 2012 there were 46,176 and 32,005 dilutive shares, respectively, outstanding, or deemed outstanding, under restricted stock and RSU awards, net of forfeitures and vested shares on each date. The following table sets forth the computation of basic and diluted earnings per share: Thirteen Weeks Ended April 29, May 1, Net income $ $ Less: Unvested participating restricted stock dividends 2 2 Net earnings allocated to unvested participating restricted stock 2 1 Earnings available for common shareholders Weighted average shares outstanding for basic earnings per share Dilutive effect of unvested restricted stock and RSU awards 22 17 Weighted average shares outstanding for diluted earnings per share Basic earnings per share $ $ Diluted earnings per share $ $ 7.Long Term Debt As of April 29, 2012, we had an aggregate $13.2 million available under our $15.0 million revolving credit facility to fund working capital needs.Standby letters of credit in the aggregate amount of $1.8 million, used to collateralize certain insurance arrangements and for imported product purchases, were outstanding under our revolving credit facility as of April 29, 2012.There were no additional borrowings outstanding under the revolving credit facility on April 29, 2012.Any principal outstanding under the revolving credit facility is due July 31, 2013. 9 Table of Contents 8. Employee Benefit Plans We maintain a supplemental retirement income plan (“SRIP”) for certain former and current executives. The liability for the SRIP at both April 29, 2012 and January 29, 2012 was $7.6 million and is shown in our condensed consolidated balance sheets as follows: April 29, January 29, Accrued salaries, wages and benefits (current portion) $ $ Deferred compensation (long-term portion) Total liability $ $ Components of net periodic benefit cost for the SRIP are included in our condensed consolidated statements of operations under selling and administrative expenses: Thirteen Weeks Ended April 29, May 1, Net periodic benefit cost Service cost $ 64 $ Interest cost 74 84 Actuarial gain ) ) Net periodic benefit cost $ $ 9. Income Taxes We recorded income tax expense of $552,000 for the fiscal 2013 first quarter compared to $278,000 for the comparable prior year period.The effective tax rates for the fiscal 2013 and 2012 first quarters were 35.1% and 34.7%, respectively.Our effective tax rate was slightly higher in the fiscal 2013 first quarter primarily due to the realization of a tax deduction in the fiscal 2012 first quarter relating to the tax effect of a reversal of a distribution received from our captive insurance arrangement, which was not repeatedin the fiscal 2013 first quarter due to the timing of the receipt of the distribution. 10 Table of Contents 10.Segment Information The following table presents segment information for each of the thirteen weeks periods: Thirteen Weeks Ended April 29, 2012 May 1, 2011 Net Sales Casegoods $ $ Upholstery Consolidated $ $ Operating Income Casegoods $ $ Upholstery ) Consolidated $ $ Total Assets Casegoods $ $ Upholstery Consolidated $ $ Capital Expenditures Casegoods $ $ Upholstery Consolidated $ $ Depreciation & Amortization Casegoods $ $ Upholstery Consolidated $ $ 11. Subsequent Events Loan Agreement Amendment On May 18, 2012, we amended our loan agreement with Bank of America, N.A. in order to reduce the minimum required tangible net worth covenant specified in that agreement from $108 million to $95 million, in conjunction with our previously announced share repurchase plan. A copy of the amendment is included with this filing as Exhibit 10.1. Dividends At its June 4, 2012 meeting, our board of directors declared a quarterly cash dividend of $0.10 per share, payable on August 31, 2012 to shareholders of record at August 17, 2012. 11 Table of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations This quarterly report on Form 10-Q includes our unaudited condensed consolidated financial statements for the thirteen-week period (also referred to as “three months,” “three-month period,” “quarter” “first quarter” or “quarterly period”) that began January 30, 2012 and ended on April 29, 2012.This report discusses our results of operations for these periods compared to the fiscal year 2012 thirteen-week period that began January 31, 2011 and ended on May 1, 2011; and our financial condition as of April 29, 2012 compared to January 29, 2012. For financial reporting purposes, we are organized into two operating segments – casegoods furniture and upholstered furniture. References in this report to the Company refer to the Company and our consolidated subsidiaries, unless specifically referring to segment information. References in this report to: § the 2013 fiscal year and comparable terminology mean the fiscal year that began January 30, 2012 and will end February 3, 2013; and § the 2012 fiscal year and comparable terminology mean the fiscal year that began January 31, 2011 and ended January 29, 2012. Dollar amounts presented in the tables below are in thousands. Nature of Operations Incorporated in Virginia in 1924, Hooker Furniture Corporation (the “Company,” “we,” “us,” and “our”) is a home furnishings marketing and logistics company offering imported residential casegoods and upholstery, as well as domestically-produced custom leather and fabric upholstery. We are ranked among the nation’s top 10 largest publicly traded furniture sources, based on 2011 shipments to U.S. retailers, according to a survey released in May 2012 by Furniture/Today, a leading trade publication.We are a key resource for residential wood and metal furniture, commonly referred to as casegoods, and upholstered furniture.Our major casegoods product categories include home entertainment, home office, accent, dining and bedroom furniture under the Hooker Furniture brand, and youth furniture sold under the Opus Designs by Hooker brand.Our residential upholstered seating companies include Hickory, N.C.-based Bradington-Young, LLC, a specialist in upscale motion and stationary leather furniture, and Bedford, Va.-based Sam Moore Furniture LLC, a specialist in upscale occasional chairs, settees and sectional seating with an emphasis on cover-to-frame customization.An extensive selection of designs and formats along with finish and cover options in each of these product categories makes us a comprehensive residential furniture resource for retailers, primarily targeting the upper-medium price range.Our principal customers are retailers of residential home furnishings who are broadly dispersed throughout the United States and Canada, as well as an important, growing international customer base.Customers include independent furniture stores, specialty retailers, department stores, catalog and internet merchants, interior designers and national and regional chains. Overview Consumer home furnishings purchases are driven by an array of factors, including general economic conditions such as: § consumer confidence; § fashion trends; § availability of consumer credit; § energy and other commodity prices; and § housing and mortgage markets; 12 Table of Contents as well as lifestyle-driven factors such as changes in: § disposable income; § housing; and § family size. Our industry has been impacted by low levels of consumer confidence and a weak housing market since the fall of 2006.By late 2008, this malaise, exacerbated by weak credit markets, had spread to the broader U.S. economy.As a result, the residential home furnishings industry has experienced a significant and persistent decline in demand for its products.Discretionary purchases of furniture have been highly affected by low consumer confidence.Current economic factors, such as high unemployment and difficult housing and mortgage markets and changing consumer priorities have resulted in a weak retail environment for home furnishings and related purchases. Our domestic upholstery operations, which have significantly higher overhead and fixed costs than our import operations, have been particularly affected by the decline in demand for home furnishings and have experienced operating losses since our fiscal 2009 second quarter.Extensive cost reduction efforts over that time have mitigated the losses and have resulted in our upholstery segment returning to operating profitability during the fiscal 2013 first quarter. Our lower overhead, variable-cost import operations have driven our profitability over the last few years and provide us with the flexibility to respond to changing demand by adjusting inventory purchases from suppliers. Our import model also requires that we transition sourcing to other suppliers, often located in different countries or regions, when quality concerns or inflationary pressures diminish the value proposition offered by our current suppliers. The following are the primary factors that affected our consolidated fiscal 2013 first quarter results of operations. § Out-of-stock positions on several key items, groups and collections negatively impacted sales and profitability. § The sourcing transition from some of our vendors in China to vendors in other Asian countries resulted in longer lead times and shipping delays negatively impacting sales and profitability. § Decreased product discounting negatively impacted sales and volume in both casegoods and upholstery segments, but drove gross margin improvement. Product discounting was higher in the comparable prior-year quarter in order to reduce excess and slow-moving inventory. § Selling and administrative expenses increased as a percentage of net sales, primarily as a result of lower sales, but decreased in absolute terms due to the lower sales volumes and certain other factors. § Our upholstery segment returned to profitability after reporting operating losses since the fiscal 2009 second quarter. 13 Table of Contents Results of Operations The following table sets forth the percentage relationship to net sales of certain items included in the condensed consolidated statements of operations included in this report. Thirteen Weeks Ended April 29, May 1, Net sales % % Cost of sales Gross profit Selling and administrative expenses Operating income Other income, net Income before income taxes Income tax expense Net income Fiscal 2013 First Quarter Compared to Fiscal 2012 First Quarter Net Sales Net Sales Thirteen Weeks Ended April 29, 2012 % NetSales May 1, 2011 % NetSales $ Change % Change Casegoods $ % $ % $ ) -17.6 % Upholstery % % $ % Consolidated $ % $ % $ ) -11.4 % Thirteen Weeks Ended Unit Volume FY13 Q1 % Increasevs. FY12 Q1 Average Selling Price FY13 Q1 % Increasevs. FY12 Q1 Casegoods -28.8 % Casegoods % Upholstery -2.0 % Upholstery % Consolidated -22.1 % Consolidated % The decrease in consolidated net sales for the fiscal 2013 first quarter, as compared to the fiscal 2012 first quarter, was principally due to lower unit volume, particularly in our casegoods segment, partially offset by higher average selling prices in both segments. The casegoods sales decrease was driven by out-of-stock positions on several key items, groups and collections and decreased discounting. The out-of-stock positions were primarily due to aggressive inventory reductions that began in fiscal 2012 and continued into the fiscal 2013 first quarter. To a lesser extent and consistent with our fiscal 2012 fourth quarter, vendor shifts from China to other Asian countries resulted in the delay of several well-placed new casegoods collections and negatively impacted fiscal 2013 first quarter sales. These vendor shifts contributed to the out-of-stock positions and increased the demand for our best-selling, in-stock products. This accelerated demand cycle hastened the out-of-stock position on best sellers.Upholstery net sales were essentially flat to the same prior-year period. Lower sales volume was partially offset by increased average selling prices for both segments, due primarily to lower discounting. 14 Table of Contents Gross Income and Margin Gross Income and Margin Thirteen weeks ended April 29, 2012 % NetSales May 1, 2011 % NetSales $ Change % Change Casegoods $ % $ % $ ) -13.7 % Upholstery % % % Consolidated $ % $ % $ ) -1.0 % Consolidated gross profit as a percentage of net sales increased for the fiscal 2013 first quarter, as compared to the fiscal 2012 first quarter, primarily due to decreased discounting in both segments and lower domestic upholstery costs as a percentage of net sales. Fiscal 2013 first quarter discounting in the casegoods and upholstery segments decreased approximately 360 and 280 basis points, respectively, as compared to the same prior-year period. The higher levels of product discounting in the fiscal 2012 first quarter were primarily due to efforts to reduce inventory levels. Consolidated fiscal 2013 first quarter gross income was essentially flat to the fiscal 2012 first quarter, primarily due to the decline in net sales discussed above, which offset margin improvements. Selling and Administrative Expenses Selling and Administrative Expenses Thirteen weeks ended April 29, 2012 % NetSales May 1, 2011 % NetSales $ Change % Change Casegoods $ % $ % $ ) -10.9 % Upholstery % % ) -4.3 % Consolidated $ % $ % $ ) -8.7 % Consolidated selling and administrative expenses decreased in absolute terms but increased as a percentage of net sales in the fiscal 2013 first quarter compared to the same prior-year period. Casegoods selling and administrative expenses increased as a percentage of net sales in the fiscal 2013 first quarter compared to the same prior-year period, primarily due to the casegoods net sales decrease discussed above. In absolute terms, casegoods selling and administrative expenses decreased due to: § a decrease in sales and design commissions due to lower net sales; § a decrease in contribution expense; § amounts billed to our imported upholstery division for its share of operating costs; § a decrease in bad debt expense due to lower accounts receivable balances due to lower sales and a decrease in amounts expensed to bad debts due to favorable collection trends; and § a decrease in sample expense due to cost cutting measures. 15 Table of Contents These decreases in expenses were partially offset by: § an increase in bonus expense due to the reversal of an accrual for officers’ long-term performance grant awards in the comparable prior-year period; § an increase in benefits expense due primarily to lower benefits expense in the prior year due to an insurance gainon Company-owned life insurance due to the death of a former executive; § an increase in salary expense primarily due to the promotion of an upholstery executive to a corporate executive position during the fiscal 2012 third quarter and also due to other salary increases; Upholstery selling and administrative expenses decreased both as a percentage of net sales and in absolute terms in the fiscal 2013 first quarter compared to the same prior-year period, primarily due to: § a decrease in salaries expense due to the promotion of an officer from our upholstery segment to our casegoods segment and due to cost reduction efforts undertaken in fiscal 2012; § a decrease in benefits expense due to decreased headcount and lower health claims; and § a decrease in sample expense and advertising expense due to cost cutting measures. These decreases were partially offset by an increase in the upholstery segment’s share of corporate administrative costs. Operating Income and Margin Operating Profit and Margin Thirteen weeks ended April 29, 2012 % NetSales May 1, 2011 % NetSales $ Change % Change Casegoods $ % $ % $ ) -24.1 % Upholstery % ) -5.7
